—Judgment, Supreme Court, Bronx County (Richard Lee Price, J.), rendered October 8, 1987, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of from 15 years to life imprisonment, unanimously affirmed.
The record of the plea proceeding demonstrates that, rather than face trial and a possible sentence of 25 years to life imprisonment and in light of the People’s recommendation of a sentence of 20 years to life, defendant chose to plead guilty to avail himself of the court’s promise of the minimum possible sentence and that the plea was knowingly and voluntarily entered. Although defendant at first denied possessing the requisite intent to commit the crime, he admitted stabbing the victim, his estranged girlfriend, numerous times, and, after several bench conferences and consultation with his attorney, he admitted intent as well. In light of these admissions, there was no need for the court to conduct any further inquiry (People v Alford, 167 AD2d 232, lv denied 77 NY2d 835). Nothing in the probation report, available to the court at sentencing, or in defendant’s demeanor required that further inquiry be made into possible defenses or impairment of defendant’s ability to intelligently enter a plea due to his medication. Concur — Sullivan, J. P., Wallach, Kupferman and Kassal, JJ.